DISMISS; Opinion Filed April 21, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01313-CV

     STEPHEN L. GOODMAN, GOODMAN LAND ADVISORS, LTD., BRONSON
     HOLDINGS, LLC, STEVE AND DEE INVESTMENTS, LTD., AND DERRICK
                          GOODMAN, Appellants
                                  V.
         S. LEWIS HILL, DEE WOOD, AND DARRYL WOOD, Appellees

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 296-05102-2010

                            MEMORANDUM OPINION
                        Before Justices FitzGerald, Francis, and Myers
                                  Opinion by Justice Myers
       This is an appeal of an interlocutory order granting a temporary injunction. See TEX. CIV.

PRAC. & REM. CODE ANN. § 51.014(a)(4) (West Supp. 2013). On January 2, 2014, the trial court

signed an agreed order of dismissal of the underlying action dismissing all claims and

counterclaims with prejudice. The trial court’s dismissal of the underlying action automatically

dissolved the temporary injunction, rendering the issues in this appeal moot. See Gen. Land

Office v. OXY U.S.A., Inc., 789 S.W.2d 569, 571 (Tex. 1990).
      Accordingly, we dismiss this appeal as moot.




                                                  /Lana Myers/
                                                  LANA MYERS
                                                  JUSTICE

131313F.P05




                                            –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

STEPHEN L. GOODMAN, GOODMAN                            On Appeal from the 296th Judicial District
LAND ADVISORS, LTD., BRONSON                           Court, Collin County, Texas
HOLDINGS, LLC, STEVE AND DEE                           Trial Court Cause No. 296-05102-2010.
INVESTMENTS, LTD., AND DERRICK                         Opinion delivered by Justice Myers.
GOODMAN, Appellants                                    Justices FitzGerald and Francis participating.

No. 05-13-01313-CV         V.

S. LEWIS HILL, DEE WOOD, AND
DARRYL WOOD, Appellees

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED as moot.

       It is ORDERED that appellees S. LEWIS HILL, DEE WOOD, AND DARRYL WOOD
recover their costs of this appeal from appellants STEPHEN L. GOODMAN, GOODMAN
LAND ADVISORS, LTD., BRONSON HOLDINGS, LLC, STEVE AND DEE
INVESTMENTS, LTD., AND DERRICK GOODMAN.


Judgment entered this 21st day of April, 2014.




                                                       /Lana Myers/
                                                       LANA MYERS
                                                       JUSTICE




                                                 –3–